DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 08/01/2022. Claims 5, 18, and 20 are withdrawn from consideration.  Claims 6-8 and 14-15 are canceled.  Claims 1-4, 9-13, 16, and 19 are examined.  
Claim Objections







Claim 4 is objected to because of the following informalities:  
Regarding Claim 4:
The recitation “of outlets have a larger diameter than a diameter of any of the plurality of micro-holes a” (l. 2) is believed to be in error for – of outlets have a larger diameter than a diameter of any of the plurality of micro-holes –.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-10, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Merchant 9771865 in view of Zysman 2018/0355739, and further in view of Buckley 9964421. 
Regarding Claim 1, Merchant teaches a heat exchanger 130 (Fig. 1) comprising:

one or more pipes 132, and a longitudinal axis [a] through the pipe, each of the one or more pipes 132 comprises
at least one passage 140 within an internal cavity 150 of the pipe 132 (Figs. 4-5), the at least one passage 140 extends along a transverse axis [b] that is orthogonal to the longitudinal axis [a] (Annotated Figs. 4 & 5, below), the at least one passage 140 comprises a hollow cylinder 140 with one or more outlets 142 that extend radially through a wall (wall is marked as 140) of the hollow cylinder 140 (Col. 3, ll. 23-54 and Col. 5, l. 4 - Col. 6, l. 10; Figs. 4-10), and
	a plurality of micro-holes 162 through a wall 160 of the pipe 132 to fluidly connect the internal cavity 150 of the pipe 132 to an exterior (wall 160 is the exterior) of the pipe 132 (Col. 5, l. 4 - Col. 6, l. 10; Figs. 4-10; Col. 6, ll. 46-62; Annotated Figs. 4 & 5, below.  Merchant teaches that the plurality of micro-holes 162 can be any form of aperture or perforation and may be arranged in a number of ways).

    PNG
    media_image1.png
    558
    661
    media_image1.png
    Greyscale

Figure A:  Annotated Figs. 4 & 5 of Merchant (US 9771865 )
Merchant does not teach a heat exchanger comprising: one or more airfoils with a leading edge and a trailing edge, and a longitudinal axis through the leading edge and the trailing edge.
Zysman teaches
a heat exchanger 54 comprising: one or more airfoils (tube and fin configuration) ([0017]; Figs. 1-2B). Zysman teaches an airfoil as seen in fig. 2b, the leading edge being at the bottom of the page, the leading most part of the vane and the trailing edge being at the top of the page, the aft most part of the vane. The longitudinal axis being that imaginary line connecting those two points.
Buckley teaches 
one or more airfoils 10, 11 with a leading edge 60 and a trailing edge 68, and a longitudinal axis 66 through the leading edge 60 and the trailing edge 68 (Col. 4; ll. 17-30; Figs. 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the wall 160 of the one or more pipes 132 of Merchant into the shape of an airfoils (fin configuration), as taught by Zysman, with a leading edge 60 and a trailing edge 68, and a longitudinal axis 66 through the leading edge 60 and the trailing edge 68, as taught by Buckley, in order to prevent pressure loss, see Zysman para. [0026].
Regarding Claim 2, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 1, and Merchant further teaches
the one or more pipes 132 are a plurality of pipes 132 that are spaced apart from each other along a lateral axis (implicit) that is orthogonal to the longitudinal axis [a] and the transverse axis [b] (Col. 3, ll. 23-54 and Col. 6, ll. 46-62; Figs. 1 and 4-10.  Merchant teaches that plurality of pipes 132 can be arranged in a different way than just horizontal as illustrated.  Therefore the plurality of pipes can be arranged vertically in Fig. 1 and be spaced apart from each other along a lateral axis that is orthogonal to the longitudinal axis [a] and the transverse axis [b]).
Merchant in view of Zysman and Buckley, as discussed so far, does not teach the one or more airfoils are a plurality of airfoils that are spaced apart from each other along a lateral axis that is orthogonal to the longitudinal axis and the transverse axis.
However, Merchant in view of Zysman and Buckley comprise a plurality of airfoils 10, 11 (Zysman and Buckley) spaced that are spaced apart from each other along a lateral axis (implicit) that is orthogonal to the longitudinal axis [a] and the transverse axis [b], as taught by Merchant.
Regarding Claim 9, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 1.  However, Merchant in view of Zysman and Buckley, as discussed so far, does not teach said each of the one or more airfoils is symmetric across the longitudinal axis. 
Buckley further teaches
said each of the one or more airfoils 10, 11 is symmetric (symmetric airfoil) across the longitudinal axis 64 (Col. 4; ll. 17-30; Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify each of the one or more airfoils 10, 11 of Merchant in view of Zysman and Buckley, with Buckley’s airfoils that are symmetric (symmetric airfoil) across the longitudinal axis 64, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 10, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 1, and Merchant further teaches
the plurality of micro-holes 162 comprises a plurality of rows of micro-holes 162, each of the plurality of rows of micro-holes 162 extend parallel to the transverse axis [b] (Col. 5, l. 4 - Col. 6, l. 10; Figs. 4-10; Col. 6, ll. 46-62; Annotated Figs. 4 & 5, below.  Figures show plurality of rows of micro-holes 162 that extend parallel to the traverse axis [b]).

    PNG
    media_image1.png
    558
    661
    media_image1.png
    Greyscale

Figure A:  Annotated Figs. 4 & 5 of Merchant (US 9771865 )
Regarding Claim 16, Merchant in view of Zysman and Buckley teaches a gas turbine engine 108, 124, 126 (Fig. 1) comprising: the heat exchanger 130 of Claim 1 (see rejection of claim 1 above), and Merchant further teaches
a combustor 124; 
and a bleed-air circuit 122, 120, 143 (seen in Fig. 1) in fluid communication with the combustor 124 and the at least one passage 140 in said each of the one or more pipes 132 (Col. 3, l. 23 - Col. 4, l. 67; Figs. 1-5).
Merchant in view of Zysman and Buckley, as discussed so far, does not teach a bleed-air circuit in fluid communication with the combustor and the at least one passage in said each of the one or more airfoils.
However, Merchant in view of Zysman and Buckley comprise a bleed-air circuit 122, 120, 143 in fluid communication with the combustor 124 (Merchant) and the at least one passage 140 in said each of the one or more airfoils 10, 11 (Zysman and Buckley).  Therefore, the bleed-air circuit is in fluid communication with the combustor and the at least one passage in said each of the one or more airfoils, as claimed. 
Regarding Claim 17, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 16, and Merchant further teaches
a compressor 108 that is upstream from the combustor 124, the heat exchanger 130 is positioned across an inlet 101 (compressor inlet housing 101) to the compressor 108 (Fig. 1).
Regarding Claim 19, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 16.  However, Merchant in view of Zysman and Buckley, as discussed so far, does not teach the trailing edge of each of the one or more airfoils is downstream from the leading edge of each of the one or more airfoils. 
Buckley further teaches
the trailing edge 68 of each of the one or more airfoils 10, 11 is downstream from the leading edge 60 of each of the one or more airfoils 10, 11 (Col. 4; ll. 17-30; Fig. 4)’
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify each of the one or more airfoils 10, 11 of Merchant in view of Zysman and Buckley, and have the trailing edge 68 of each of the one or more airfoils 10, 11 is downstream from the leading edge 60 of each of the one or more airfoils 10, 11, as taught by Buckley, for the same reason as discussed in rejection of claim 1 above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Merchant in view of Zysman and Buckley, as applied to claim 2, and further in view of Sankarakumar 2018/0274445
Regarding Claim 3, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 2.  However, Merchant in view of Zysman and Buckley, does not teach a header frame that defines an opening, wherein the plurality of airfoils extends across the opening from one side of the header frame to an opposite side of the header frame. 
Sankarakumar teaches

a header frame [c] (Annotated Fig. 4, below) that defines an opening, the plurality of pipes 106 extends across the opening from one side of the header frame [c] to an opposite side of the header frame [c] (Annotated Fig. 4, below depicts the plurality of pipes extending form one side to an opposite side of the header frame [c] across the opening).

    PNG
    media_image2.png
    486
    519
    media_image2.png
    Greyscale

Figure C:  Annotated Fig. 4 of Sankarakumar (US 2018/0274445)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Merchant in view of Zysman and Buckley, with Sankarakumar’s header frame [c] that defines an opening, in order to hold the plurality of pipes inside the duct.
Merchant in view of Zysman, Buckley, and Sankarakumar does not teach the plurality of airfoils extends across the opening from one side of the header frame to an opposite side of the header frame.
Zysman further teaches
a heat exchanger 54 comprising: one or more airfoils (tube and fin configuration) ([0017]; Figs. 1-2B).
Buckley further teaches 
one or more airfoils 10, 11 with a leading edge 60 and a trailing edge 68, and a longitudinal axis 66 through the leading edge 60 and the trailing edge 68 (Col. 4; ll. 17-30; Figs. 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the wall 160 of the plurality of pipes 132 of Merchant in view of Zysman, Buckley, and Sankarakumar, into the shape of an airfoils (fin configuration), as taught by Zysman, with a leading edge 60 and a trailing edge 68, and a longitudinal axis 66 through the leading edge 60 and the trailing edge 68, as taught by Buckley, and have them extend across the opening from one side of the header frame [c] to an opposite side of the header frame [c], the same reason as discussed in rejection of claim 1 above.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Merchant in view of Zysman and Buckley, and further in view of Zhang 8083466
Regarding Claim 4, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 1, and Merchant further teaches
the one or more outlets 142 are a plurality of outlets 142 (seen in Fig. 4) have a large diameter (approximately 0.30-0.75 centimeters) (Col. 4, ll. 1-4).
Merchant in view of Zysman and Buckley, does not teach the one or more outlets are a plurality of outlets have a larger diameter than a diameter of any of the plurality of micro-holes. 
Zhang teaches a similar inlet heat exchanger with size openings varying depending on the inlet geometry to satisfy the turbomachine heating requirements (Col. 3, ll. 14-25; Fig. 2).  Therefore, the openings size affects the air-heating capacity of the inlet before entering the compressor, as it is a result effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to size the plurality of rows of micro-holes 162 of Merchant in view of Zysman and Buckley according to Zhang, and make the diameter of any of the plurality of rows of micro-holes 162 smaller than Merchant’s plurality of outlets 142 diameters (approximately 0.30-0.75 centimeters), in order to sufficiently increase the temperature of the inlet air uniformly before it enters the compressor (Zhang: Col. 3, ll. 11-13) and to provide the required heating for the turbomachine (Zhang; Col. 3, ll. 14-25). 
As discussed, the applied prior art recognizes that the size of the micro-holes is a result effective variable that affects the uniformity increase of the inlet temperature for the turbomachine, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “the one or more outlets are a plurality of outlets have a larger diameter than a diameter of any of the plurality of micro-holes” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 13, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 10.  However, Merchant in view of Zysman and Buckley, does not teach all of the plurality of micro-holes have identical diameters. 
Zhang teaches that the size of the openings in the heat exchanger can vary and that it depends on the inlet geometry and the turbomachine heating requirements (Col. 3, ll. 14-25; Fig. 2).  Therefore, the size of openings is a result effective variable that affects the heating of the turbomachine.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of rows of micro-holes 162 of Merchant in view of Zysman and Buckley and incorporate Zhang’s teachings and make all of the plurality of micro-holes 162 have identical diameters, for the same reason as discussed in rejection of claim 4 above. 
The applied prior art recognizes the size of the micro-holes to be a result effective variable that affects uniformly increase of the inlet temperature for the turbomachine, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “all of the plurality of micro-holes have identical diameters” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Merchant in view of Zysman and Buckley, as applied to claim 10, and further in view of Zhang and Ireland 2019/0323359. 
Regarding Claim 11, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 10.  However, Merchant in view of Zysman and Buckley, does not teach each of the plurality of rows of micro-holes is staggered with respect to each adjacent one of the plurality of rows of micro-holes. 
Zhang teaches a similar inlet heat exchanger with distance between the plurality of openings and the orientation of the openings along the conduits varying depending on the inlet geometry and the turbomachine heating requirements (Col. 3, ll. 14-25; Fig. 2).  Therefore, the distance between the plurality of openings is a result effective variable that affects the heating of the inlet air before entering the compressor.
Ireland teaches that it was known for an airfoil 701 to be comprised of a plurality of rows [g, h] of micro-holes 602 that are staggered and extend from the leading surface of the airfoil towards the trailing surface of the airfoil 701 ([0100]; Annotated Fig. 7, below).
Ireland further teaches that the number and position of holes 602 can be varied in order to achieve minimal aerodynamic losses and maximize cooling of the blade.  Therefore, the position of micro-holes 602, in this case, holes being staggered and extending from the leading surface towards the trailing surface of the airfoil, is a result effective variable that affects aerodynamic losses and cooling of the blade.

    PNG
    media_image3.png
    402
    618
    media_image3.png
    Greyscale

Figure D:  Annotated Fig. 7 of Ireland (US 2019/0323359)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the distance between the plurality of micro-holes 162 in each of the plurality of rows of micro-holes 162 for each of the one or more airfoils 10, 11 of Merchant in view of Zysman and Buckley and according to Zhang’s teachings, and have each of the plurality of rows be staggered with respect to each adjacent one of the plurality of rows, as taught by Ireland, in order to sufficiently increase the temperature of the inlet air uniformly before it enters the compressor (Zhang: Col. 3, ll. 11-13) and to achieve minimal aerodynamic losses (Ireland; [0100]).  
The applied prior art recognizes the distance between the plurality of micro-holes and the position of the holes to be a result effective variable that uniformly increases the inlet temperature for the turbomachine and minimizes aerodynamic losses, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “each of the plurality of rows is staggered with respect to each adjacent one of the plurality of rows” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 12, Merchant in view of Zysman and Buckley teaches the invention as claimed and as discussed above for claim 10.  However, Merchant in view of Zysman and Buckley, does not teach for said each of the one or more airfoils, said each of the plurality of rows of micro-holes extends through a trailing surface of the airfoil. 
Zhang teaches that the distance between the plurality of openings and the orientation of the openings along the conduits can vary and that it depends on the inlet geometry and the turbomachine heating requirements (Col. 3, ll. 14-25; Fig. 2).  Therefore, the distance between the plurality of openings, and the orientation of the openings are a result effective variable that affects the heating of the inlet air before entering the compressor of the turbomachine.
Ireland teaches that it is known for an airfoil 701 to be comprised of a plurality of rows [g, h] of micro-holes 602 that are staggered and extend from the leading surface of the airfoil towards the trailing surface of the airfoil 701 ([100]; Annotated Fig. 7, below).  
Ireland further teaches that the number and position of holes 602 can be varied in order to achieve minimal aerodynamic losses and maximize cooling of the blade.  Therefore, the position of micro-holes 602, in this case, holes being staggered and extending from the leading surface towards the trailing surface of the airfoil, is a result effective variable that affects aerodynamic losses and cooling of the blade.

    PNG
    media_image3.png
    402
    618
    media_image3.png
    Greyscale

Figure D:  Annotated Fig. 7 of Ireland (US 2019/0323359)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of rows of micro-holes 162 in each for each of the one or more airfoils 10, 11 of Merchant in view of Zysman and Buckley and incorporate Zhang’s teachings and have each of the plurality of rows of micro-holes extend through a trailing surface of the airfoil, as taught by Ireland, for the same reason as discussed in rejection of claim 11 above.
The applied prior art recognizes the distance between the plurality of micro-holes and the position of the holes to be a result effective variable that affects uniformly increase of the inlet temperature for the turbomachine and aerodynamic losses, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “for each of the one or more airfoils, each of the plurality of rows of micro-holes extends through a trailing surface of the airfoil” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

Response to Argument
Applicant's arguments, filed on 08/01/2022, with respect to U.S.C. 103 rejections of claims 1-4, 9-17 and 19 have been considered but are not persuasive, and are still unpatentable over the previously applied prior art. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations and a summary is provided below. 
Regarding the 35 U.S.C. 103 rejections of independent claim 1:
Applicant argues (pp. 1-3 of Remarks) that prior art of Zysman does not teach “heat exchanger comprising: one or more airfoils with a leading edge and a trailing edge, and a longitudinal axis through the leading edge and the trailing edge” because teaching a heat exchanger with a tube and fin configuration is not an airfoil.  Applicant further argues that prior art of Buckley is non-analogous art because it does not teach or describe a heat exchanger. 
However, Zysman teaches (in [0017] and in Fig. 2B) a heat exchanger 54 comprising: one or more airfoils (tube and fin configuration).  Fig. 2B of Zysman clearly depicts an airfoil.  Furthermore, Buckley is only used for its teaching that an airfoil has a leading edge 60 and a trailing edge 68, and a longitudinal axis 66 through the leading edge 60 and the trailing edge 68.  Therefore, Buckley is analogous art and the apparatus of Merchant in view of Zysman and Buckley teach the invention of claim 1.  Therefore, arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACEK LISOWSKI/Examiner, Art Unit 3741  


/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741